Citation Nr: 1210009	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-48 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for a right lung granuloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had verified active duty in the Air Force from January 1959 to August 1960.  He also had additional service, apparently in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO rating decision that granted service connection for a right lung granuloma and assigned a noncompensable rating effective April 23, 2001. 

In January 2008 the Board, in pertinent part, construed a March 2007 statement as a notice of disagreement (NOD) with regard to the issue of entitlement to an initial compensable disability rating for a right lung granuloma and remanded the issue to the RO for the issuance of a statement of the case.  The RO disagreed with the Board's determination that the March 2007 statement was a valid NOD and, instead, issued another rating decision in September 2008 that continued the noncompensable rating for right lung granuloma.  Thereafter, the Veteran disagreed with the September 2008 rating decision and perfected an appeal in December 2009.    

In March 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of this proceeding has been associated with the claims file.

This case was before the Board again in May 2011 whereby the Board remanded the case for development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

After completion of action items requested in the May 2011 Board remand the RO issued a supplemental statement of the case (SSOC) in September 2011.  Subsequently, the Veteran submitted private treatment records dated in June 2011.  As the August 2011 SSOC did not consider the June 2011 private treatment records the Veteran's representative submitted a waiver of RO review of this evidence in March 2012.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's right lung granuloma itself has no impact on respiratory function or respiratory symptoms.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for right lung granuloma have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6820-6602 (pre and post October 6, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim his service-connected right lung granuloma is more disabling than currently evaluated.  Service treatment records show that in October 1959 the Veteran reported a two-month history of hemoptysis unassociated with cough, chest pain, chills, fever, or weight loss.  He was hospitalized in January 1960 with an impression of probably abnormality of segmental bronchus, anterior segment, right upper lobe.  A June 1960 Physical Evaluation Board noted bronchitis, chronic, inflammatory, involving the right tracheal bronchial tree, manifested by recurrent hemoptysis, aching right anterior chest pains, on extensive inflammatory reaction seen on bronchoscopy and substantiated by histopathologic changes on tissue examination.    

The Veteran submitted an original claim for service connection for bronchitis in September 1960 and was afforded a VA examination in November 1960.  By rating decision dated in December 1960 the RO denied service connection for bronchitis finding that there was no current disability.  This decision was continued in May 1963 when the RO found that the Veteran had failed to submit new and material evidence to reopen his previously denied claim.  

In April 2001 the Veteran submitted a new claim for service connection for bronchitis.  While the RO originally denied the claim by rating decision dated in January 2003, the Veteran perfected an appeal of this decision and was afforded a VA respiratory examination in April 2004 which noted a right lung granuloma.  By rating decision dated in December 2006 the RO granted service connection for right lung granuloma and assigned a noncompensable rating effective April 23, 2001, the date of the Veteran's claim to reopen.  The Veteran disagreed with this decision and subsequently perfected an appeal.      

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of this appeal, the regulations pertaining to the evaluation of respiratory conditions were amended, effective October 6, 2006.  See 71 Fed. Reg. 52457 - 52460 (2006) (presently codified at 38 C.F.R. § 4.96).  When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g) ; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.   Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.   As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the veteran. 

The Board notes, however, that the change in the regulations does not alter any of the specific criteria listed in the applicable Rating Formula.  Rather, the new regulations affect how the evaluation criteria are applied, including when a pulmonary function test (PFT) is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.

What remains unchanged in the application of the PFT is the following.  The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (in effect prior to October 6, 2006) and 38 C.F.R. § 4.96(d)(5) (2011).

The Veteran's service-connected right lung granuloma is rated under 38 C.F.R. § 4.97, DC 6820-6602.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  

DC 6820 pertains to neoplasms, benign, any specified part of respiratory system, and should be evaluated using an appropriate respiratory analogy.   

DC 6602 pertains to reactive airway disease.  Under DC 6602 a 10 percent rating is warranted for FEV-1 of 71- to 80-percent predicted; or, FEV-1/FVC of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40- 55-percent predicted; or, FEV- 1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  Note:  In the absence of clinical findings of asthma at time of examination, a verified history of asthmatic attacks must be of record.  Post-bronchodilator findings are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).

Relevant Medical Evidence

Evidence relevant to the current level of severity of the Veteran's right lung granuloma includes VA examination reports dated in April 2004, December 2004, May 2008, and May 2011.  

During the April 2004 examination the Veteran reported that after discharge from military service in August 1960 he worked at an aluminum plant making storm doors for two years, then worked in construction where he built rigid-pole buildings for two year, and then worked for a company making press, metal stamping, and lawn mower parts until 1970.  Since 1970 the Veteran was reportedly self employed as a carpenter, primarily building new homes but also restoring a few old homes.  
 
The examiner noted the Veteran's in-service treatment records showing treatment for bronchitis but also noted that a review of the claims file was negative for any respiratory problems until 1997.  A July 2000 private PFT mentioned that the Veteran had quit smoking 12 years earlier and diagnosed chronic obstructive pulmonary disease (COPD) and hypotensive cardiovascular disease.  

The Veteran underwent PFT in April 2004 which showed an FEV1 of 69.7 post bronchodilator and the examiner continued the diagnosis of COPD.  Upon review of the claims file the examiner found that it was as likely as not that the Veteran's initial process of hemoptysis that he had during military service was acute and transitory.  It was isolated to the right upper lobe initially and then the right side of the tracheobronchial tree.  The left side was spared and not involved.  The Veteran's recent x-ray reportedly showed disease in the lower lobe of the left side and the right side.  His initial disease was in the right upper lobe.  

The examiner noted that the small Ghon complex, that was mentioned initially upon the Veteran's in-service x-ray, appeared to be slightly larger by definition at this time with the CT (computed tomography) scan.  Therefore, the examiner opined that it was as likely as not that the initial process there was an acute fungus infection, since it could not be cultured and tuberculosis was ruled out and his secondary disease of COPD developed secondary to the Veteran's cigarette smoking and possibly associated with his occupation as a builder and carpenter.  The examiner noted that the Veteran's current COPD was not likely secondary to the Veteran's episode of hemoptysis during military service.  It was as likely as not, however, that the granuloma in the right upper lobe of the lung was associated with his episode of hemoptysis while on active duty.    

In December 2004 a VA examiner noted the results of a May 2004 CT scan.  Specifically there was evidence of old granulomatous disease, atelectasis or fibrosis, left lower chest, left lower lobe, and right middle lobe.  There appeared to be some thickening of the wall of the distal esophagus.  This may have been technical in nature, although further evaluation with an esophagram may have been of value. Otherwise the scan was unremarkable.  

The examiner noted that the 6mm (millimeter) calcified granuloma in the right upper lobe did not affect the Veteran's obstructive lung disease.  It was anticipated that there was no residual impairment as far as obstructive FEV-1/FEC on the basis of the granuloma.  The Veteran's COPD, which was not related to his military service, had an etiology of obstructive and restrictive lung disease.  He had a normal diffusion capacity.  His restriction was not confirmed on pulmonary function tests and the restriction was not confirmed on lung volumes as the lung volumes were low-normal.  

During a May 2008 VA examination the examiner continued a diagnosis of right lung granuloma.  The examiner reported that the etiology of the Veteran's right lung granuloma was possibly fungal.  The examiner commented that the 6 mm calcified granuloma in the Veteran's right upper lobe had no effect on his obstructive lung disease.  The examiner stated that there was no residual impairment in terms of FEV-1/FEC on the basis of the Veteran's right lung granuloma.  The examiner indicated that the Veteran's COPD was not related to military service and that such condition caused his obstructive and restrictive lung disease.  It was noted that the Veteran had a normal diffusion capacity.  The examiner reported that the Veteran's restriction was not confirmed by PFT.  The examiner also stated that the Veteran's restriction was not confirmed on lung volumes as the lung volumes were low to normal.  The examiner indicated that the Veteran had a normal spirometry and that his post-bronchodilator response was also normal. 

Subsequently, in May 2011 the Board found that another VA examination was necessary.  The Board noted that the Veteran had received treatment for variously diagnosed lung problems subsequent to the May 2008 VA respiratory examination report.  For example, an April 2009 VA treatment entry related an impression that included chronic bronchitis, COPD.  It was noted that the Veteran used Albuterol, metered-dose inhaler, at that time.  Also, an August 2010 VA chest X-ray report indicated that the Veteran had areas of parenchymal scarring in both the right middle lobe and the lingula.  It was also noted that there were calcific remnants of old granulomatous disease and some mild cephalization of vessels suggesting mild fluid overload.  The impression was mild fluid overload with other changes as described.  Furthermore, during the March 2011 Board hearing the Veteran specifically indicated that his right lung granuloma had worsened since the May 2008 VA respiratory examination.

Pursuant to the May 2011 Board remand the Veteran was afforded another VA examination in May 2011.  The Veteran was afforded another chest CT which showed a calcified granuloma in the right upper lobe, which was unchanged.  There was a vague non-calcified nodule at the right upper lobe inferoanteriorly which measured 6 mm as compared to 7 mm on the previous examination.  This was considered stable.  There was also some minimal lingular scarring, which was unchanged.  Furthermore, there was some minimal right middle lobe scarring.  A cardiac pacemaker was noted.  

The examiner reviewed the claims file and noted the Veteran's diagnosis of granuloma, right upper lobe of the lung.  The examiner indicated that the Veteran's right upper lobe granuloma measured 6 to 7 mm in diameter and was the result of a prior pulmonary fungal infection (e.g., histoplasmosis, coccicidioidomycosis, tuberculosis, etc.).  Since first being documented on x-ray in 1999, it had remained unchanged over the years.  The granuloma itself had no impact on respiratory function or respiratory symptoms.  Any respiratory symptoms the Veteran had were not related to the granuloma.  PFTs conducted in May 2011 showed normal spirometry, normal lung volumes, and only a mild decreased in diffusion capacity.  There was no evidence for restrictive lung disease or COPD.  These PFTs were virtually identical to those conducted in May 2008.  

Also of record are VA treatment records dated from March 2001 through August 2011 and private treatment records dated from September 1998 through June 2011.  These records confirm the Veteran's history of his respiratory illnesses as noted above.  

Analysis

Based on the foregoing, the Board finds that an initial compensable disability rating for the Veteran's right lung granuloma is not warranted.  As above, the December 2004, May 2008, and May 2011 examiners all opined that the right lung granuloma itself has no impact on respiratory function or respiratory symptoms.  Significantly, the May 2008 examiner reported that there was no residual impairment as far as obstructive FEV-1/FEC on the basis of the granuloma.  All of the Veteran's respiratory complaints were related to his COPD which has not been related to either the right lung granuloma or any other aspect of the Veteran's military service.  Also, it appears that the Veteran's COPD is due to his history of tobacco use and post-service occupation as a builder and carpenter.

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate the Veteran's right lung granuloma consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In deciding the Veteran's claim, the Board has considered the Court's determination in Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

The Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to a compensable evaluation.

The Board has also considered his statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's depressive disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiner to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disability and the appeal is denied.


Extraschedular Consideration

The Veteran has argued that his service-connected right lung granuloma has affected his ability to maintain substantially gainful employment.  Significantly, the May 2011 VA examination report shows that the Veteran works only part-time as a security agent.  The Board will now determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's right lung granuloma.  The competent medical evidence of record shows that his right lung granuloma itself has no impact on respiratory function or respiratory symptoms.  All of the Veteran's respiratory complaints have been related to his nonservice-connected COPD.

The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).   

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of April 23, 2001, the date of his claim, and a noncompensable disability rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained assisted the appellant in obtaining evidence, afforded the appellant adequate respiratory examinations, obtained medical opinions as to the severity of his disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial compensable disability rating for a right lung granuloma is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


